F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                 UNITED STATES COURT OF APPEALS                          DEC 16 1998

                                  TENTH CIRCUIT                     PATRICK FISHER
                                                                              Clerk



 NATHAN E. JONES,

          Petitioner-Appellant,

 v.                                                    No. 98-8028
                                                   (D.C. No. 97-CV-176)
 JIM FERGUSON, WARDEN, and the                           (D. Wyo.)
 ATTORNEY GENERAL FOR THE
 STATE OF WYOMING,

          Respondents-Appellees.




                         ORDER AND JUDGMENT *


Before SEYMOUR, Chief Judge, BRORBY and BRISCOE, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously to honor the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9.

      Nathan Jones was convicted in state court of aiding and abetting aggravated


      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, or collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
robbery and conspiracy to commit aggravated robbery. He filed this writ for

habeas corpus relief under 28 U.S.C. § 2254, alleging that his constitutional rights

were violated by the illegal search of his home and by the illegal seizure of

property at his residence without a warrant. The federal district court addressed

these claims on the merits, and concluded that Mr. Jones had failed to show the

state court’s ruling on the matter was contrary to or involved an unreasonable

application of clearly established federal law or was based on an unreasonable

determination of the facts. The court denied Mr. Jones a certificate of

appealability and leave to proceed in forma pauperis. Mr. Jones appeals. 1

      Claims that a search or seizure violated a petitioner’s constitutional rights

are not cognizable on federal habeas if the petitioner had a full and fair

opportunity to litigate the claims in state court. Stone v. Powell, 428 U.S. 465,

482 (1976); Miranda v. Cooper, 967 F.2d 392, 401 (10th Cir. 1992). We see

nothing in the record to indicate that the State failed to provide this opportunity to

Mr. Jones. To the contrary, it is clear that Mr. Jones challenged the

constitutionality of both the search and the seizure in a suppression hearing in the

state trial court, and in the direct appeal of his conviction. See Jones v. State, 902
P.2d 686 (Wyo. 1995). Accordingly, federal habeas relief cannot be granted on

his Fourth Amendment claims.


      1
          Mr. Jones’ motion for appointment of counsel on appeal is denied.

                                         -2-
      We DENY Mr. Jones’ application for a Certificate of Appealability and for

leave to proceed in forma pauperis, and we DISMISS this appeal.


                                            ENTERED FOR THE COURT


                                            Stephanie K. Seymour
                                            Chief Judge




                                      -3-